UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2171


ROBERT V. WILKIE, individually and as Executor of the Estate of Judith Kathryn
Sellers Wilkie,

                     Plaintiff - Appellant,

              v.

NATIONSTAR MORTGAGE, LLC, d/b/a Mr. Cooper Mortgage, LLC,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, District Judge. (1:19-cv-00052-MR-WCM)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert V. Wilkie, Appellant Pro Se. Margaret Kane Thies, MCGUIREWOODS, LLP,
Charlotte, North. Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert V. Wilkie appeals from the district court’s order dismissing his civil

complaint for lack of jurisdiction. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Wilkie v.

Nationstar Mortg., LLC, No. 1:19-cv-00052-MR-WCM (W.D.N.C., Oct. 8, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2